—Judgment unanimously affirmed. Memorandum: Defendant contends that the verdict convicting him of two counts of robbery in the first degree (Penal Law § 160.15 [4]) is against the weight of the evidence. That contention is without merit. It is well established that “[fintent may be inferred from conduct as well as the surrounding circumstances” (People v Steinberg, 79 NY2d 673, 682; see, People v Smith, 79 NY2d 309, 315). Here, defendant’s intent to rob the victims could be inferred from defendant’s conduct in wearing a ski mask and rummaging through the apartment while the victims were forced to lie on the ground, *954as well as from the surrounding circumstances, including the use of a gun by a codefendant and defendant’s flight with the codefendants (see generally, People v McDonald, 257 AD2d 695, 696, lv denied 93 NY2d 876). (Appeal from Judgment of Monroe County Court, Dattilo, Jr., J. — Robbery, 1st Degree.) Present— Pigott, Jr., P. J., Pine, Wisner, Scudder and Burns, JJ.